DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the claims filed 02/08/2022.
Claims 22-27 have been examined.

Election / Restrictions
Applicant’s election without traverse of Group I (Claims 22-27) in the reply filed on 02/08/2022 is acknowledged. Claim 28-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Applicant’s claim for the benefit of prior-filed application 14/218776 under 35 U.S.C. 120 is acknowledged and granted.

Information Disclosure Statement 
The information disclosure statement filed 06/05/2020 has been received, considered as indicated, and placed on record in the file.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of performing a transaction without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 22 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 22 comprises inter alia the functions or steps of “storing a transaction receipt for a transaction conducted between a sender and a recipient; 
	publishing a message comprising a publication topic that comprises a recipient identifier associated with a recipient account of the recipient; 
	subscribing to a recipient subscribed topic corresponding to the recipient identifier; 	receiving the message that notifies the recipient node of completion of the transaction; 	downloading a recipient copy of the transaction receipt; 
	storing the recipient copy of the transaction receipt in a recipient local storage associated with the recipient account; and 	determining a recipient balance of the recipient account based at least in part on the recipient copy of the transaction receipt stored by the recipient”. 
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Performing a transaction is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor (node). The claim limits also recite the use of a (node) processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0170-0173]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 23-27, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.
As for dependent claims , these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving and transmitting to and from the payment server. The server in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 22-27 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9830580, claims 1-14 of U.S. Patent No. 10055720, and claims 1-19 of U.S. Patent No. 9398018.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under Double Patenting and 35 U.S.C. 101, set forth in this Office action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwan (US Patent No. 8792331) – teaches the invention concerns a method of providing a successor list (L) for routing in a peer-to-peer overlay network (N), and a network node and a computer program product to execute this method. The peer-to-peer overlay network (N) comprises a plurality of nodes (0, 20, 50, 87, 112, 140, 179, 200, 211, 223, 240). The successor list (L) specifies identifiers of at least two successor nodes (211, 223) subsequently succeeding a first node (200) of the plurality of nodes (0, 20, 50, 87, 112, 140, 179, 200, 211, 223, 240) with regard to a topology structure of the peer-to-peer overlay network. It is determined whether the at least two successor nodes (211, 223) listed in the successor list (L) run on the same physical hardware. If the at least two successor nodes (211, 223) run on the same physical hardware, an identifier of at least one additional node (240) of the plurality of nodes (0, 20, 50, 87, 112, 140, 179, 200, 211, 223, 240) which succeeds the at least two successor nodes (211, 223) with regard to the topology structure of the peer-to-peer overlay network (N) and runs on a different physical hardware than the at least two successor nodes (211, 223) is added to the successor list (L).
Snyder (PGPub No. 20200213685) – teaches the Distributed, Unfolding, Embedded Transaction and Inventory Apparatuses, Methods and Systems (“DUETI”) transforms site traversal, site request, embed data request, purchase request inputs via DUETI components into contextual activity payload, digital/media/actual asset procurement outputs. DUETI is a distributed transaction and transformer mechanism. DUETI, in one embodiment, provides a cloud based, disritubtable, site agnostic purchasing account, and in essence, may act as a commerce enabling media distribution platform. DUETI may provide distributed: advertising, asset browsing, electronic transactions, social sharing and gifting, etc., all disjoined from any one server/site/source. As such, the DUETI may operate with native (e.g., paid) media assets wherever they exist and unfurl around such asset to bring a user the ability to operate on and with the asset wherever it may reside. In one embodiment, the DUETI system includes a processor, and memory with instructions to: provide a video advertisement to a user and receive a user input indicating the user is interested in the video advertisement. The DUETI system may then determine enhanced advertisement content based on the user indication of interest in the advertisement and display enhancement content to the user.
Irvine (PGPub No. 20150006895) – teaches a method of storing data from a first node on a peer-to-peer network. The method includes creating a public and private key pair for a data item. The method also includes determining a hash value for the public key and assigning the hash value as a user identifier for the user of the node. The method also includes storing the public key within a distributed hash table of the peer-to-peer network. The user identifier corresponds to the key for the public key within the distributed hash table.
Wang (PGPub No. 20140330721) – teaches a payment processing system may be integrated with a centralized virtual currency issuing and transaction processing system to provide a standardized and more efficient virtual currency that can provide easier tracking of and use of a consumer's virtual currency balance. The payment processing system may implement a network communications systems that may allow the payment processing system to obtain additional consumer, merchant and transaction information for a transaction by data fields transmitted in a network header portion of a network communications protocol packet. The additional information may be stored and cross-referenced to provide greater transaction tracking data.
Driemeyer (PGPub No. 20110145137) – teaches the apparatuses, methods and systems for a trackable virtual currencies platform ("TVC") transform user transaction request input via various TVC components into transaction result output. In one embodiment, information regarding a virtual currency transaction including a user identifier of a user associated with the virtual currency transaction may be received. A potential fraud event threshold score for the user may be calculated by analyzing past fraud data associated with the user, and a virtual currency transaction fraud score may be calculated by analyzing the user's social graph and the user's prior game play patterns. If the virtual currency transaction fraud score exceeds the potential fraud event threshold score for the user, the virtual currency transaction may be identified as potentially fraudulent.
Pitroda (PGPub No. 20070198432) – teaches methods and systems are provided for supporting electronic transactions, including transactions that are provided with per-user, per-device and per-domain security across domains of multiple service providers.
Tom (PGPub No. 20050165858) – teaches a well-known transactions feature in data replication that takes the "last seen" transaction watermark, stores the watermark for each source in a topology, and tags each transaction with information associated with its origin. The tagged data is called Originator Information, and contains, but is not limited to, information on the originating server, originating database, and the originating transaction. This technology provides users with a method to scale out (keep more than two nodes in synchronism with updates at all nodes), increase availability of data during limited network failures (multiple replication pathways), and improve recovery strategies (redeliver transactions upon restore).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
02/26/2022